In a proceeding to stay arbitration, petitioner appeals from a judgment of the Supreme Court, Suffolk County (Lama, J.), dated May 31, 1984, as amended by an order of the same court, dated June 28, 1984, which denied the stay.
Judgment, as amended, affirmed, with costs.
Special Term correctly determined that the issue was arbitrable. The further question of the scope of the substantive provisions of the contract is itself a question of contract interpretation, and is for the arbitrator to determine (see, e.g., Board of Educ. v Barni, 49 NY2d 311, 314-315; Rochester City School Dist. v Rochester Teachers Assn., 41 NY2d 578, 583). We have considered petitioner’s other contentions and find them to be without merit. Mangano, J. P., Gibbons, Bracken and O’Connor, JJ., concur.